ORDER

PER CURIAM.
Tyson McGuire, appellant, appeals his conviction, following a jury trial, for attempted burglary in the second degree, for which he was sentenced to two years imprisonment in the Missouri Department of Corrections. Appellant contends that the trial court erred in: (1) sustaining the State’s motion in limine and subsequent objection to testimony from appellant that police officer Stan Ivy repeatedly kicked appellant in the ribs as he lay on the ground; (2) sustaining the State’s motion in limine to evidence from Ms. Madge Berry that Officer Ivy repeatedly kicked appellant in the ribs as he lay on the ground; (3) overruling defense counsel’s objection during the State’s closing argument to a remark made by the prosecutor that violated appellant’s due process rights to a fair trial because the remark imper-missibly shifted the burden of proof to appellant; (4) overruling defense counsel’s request for an order to secure suitable civilian attire for appellant so that he would not have to appear in a jail uniform before a jury; and (5) overruling appellant’s request for a continuance in order to secure the presence of witness Ms. Madge Berry.
We have reviewed the briefs and the record on appeal. No error of law appears. An extended opinion reciting the facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 30.25(b).